Citation Nr: 0811489	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES


1.  Entitlement to service connection for a lung disorder, 
variously characterized.

2.  Entitlement to service connection for pes planus with 
calluses. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to February 
1980. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on February 14, 2008.  A 
copy of the hearing transcript has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed treatment for one or both of his 
claimed disabilities at St. Francis Hospital in Wilmington, 
Delaware.  The evidence reflects that the RO's record request 
was directed to the suite of a physician who had not treated 
the veteran.  There is no indication that there was an effort 
to obtain the records from the hospital's records facility.  
Upon remand, the records facility at St. Francis Hospital 
should be contacted and requested to provide any records of 
the veteran's treatment at that facility.  

During his February 2008 hearing, the veteran also claimed 
treatment for asthma at Duke University during the early 
1980s.  A request for those records should also be made.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The evidence shows that 
the veteran has a current lung disorder and that he was 
treated for bronchitis and trouble breathing while in 
service.  Further, pes planus was noted upon his entry into 
active service.  There is evidence of  in-service treatment 
for both disorders.  Upon remand, the veteran should be 
afforded VA examination to determine the nature and etiology 
of his lung disorder and whether his military service 
aggravated his pre-existing pes planus.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify all 
VA and non-VA providers who have treated 
him for pes planus or a lung disorder.  
After obtaining any necessary 
authorization from the veteran, the 
records of the identified providers should 
be obtained and associated with the claims 
folder.

2.  After obtaining any necessary 
authorization from the veteran, request 
that the records of the veteran's 
treatment for asthma at Duke University 
from 1980 to 1985 and any records from St. 
Francis Hospital, Wilmington, Delaware, 
for either pes planus or a lung disorder, 
be provided.  

3.  Schedule the veteran for a VA 
pulmonology examination to ascertain the 
nature and etiology of his lung disorder, 
which has been variously characterized as 
asthma, chronic bronchitis, and chronic 
obstructive pulmonary disorder.  The 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed.

For any lung disorder found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it had its onset in service 
or is otherwise  related to the veteran's 
period of active service.  The examiner 
should provide the rationale for the 
opinion  provided and reconcile any 
opinion with the veteran's service medical 
records.

4.  Schedule the veteran for a VA 
orthopedic examination to ascertain 
whether his pre-existing pes planus was 
aggravated by his military service.  The 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
pre-existing pes planus underwent a 
permanent, measurable increase in severity 
during service that was not due to the 
natural progress of the disease.  The 
examiner should reconcile any opinion with 
the veteran's service medical records.

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
